PER CURIAM.
In our slip opinion1 filed June 11, 2003, we reserved jurisdiction on Lee’s cross-appeal of the order that granted him his attorney’s fees pursuant to section 768.79, Florida Statutes (2001), but refused to apply a multiplier to said award, pending the Florida Supreme Court’s resolution in Allstate Insurance Co. v. Sarkis, 809 So.2d 6 (Fla. 5th DCA 2001), rev. granted, 826 So.2d 992 (Table) (Fla.2002). The Florida Supreme Court has now issued its opinion, holding that a contingency multiplier may not be applied to a fee award pursuant to section 768.79. Sarkis v. Allstate Ins. Co., 28 Fla. L. Weekly S740, — So.2d —, 2003 WL 22250352 (Fla. Oct. 2, 2003). *542Consequently, we hereby affirm Lee’s cross-appeal.
AFFIRMED.
GUNTHER, POLEN and SHAHOOD, JJ., concur.

. Matalon v. Lee, 847 So.2d 1077 (Fla. 4th DCA 2003).